                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

                                                :
CHERYL LEE ZACK,                                :
                            Plaintiff,          :
                                                :
                       v.                       :                No. 5:19-cv-01808
                                                :
LEONARD ECKERT,                                 :
                            Defendant.          :
                                                :
                                                :
CHERYL LEE ZACK,                                :
                            Plaintiff,          :
                                                :
                       v.                       :                No. 5:19-cv-01825
                                                :
LEHIGH VALLEY PAIN                              :
MANAGEMENT,                                     :
                  Defendant.                    :
                                                :
                                                :
CHERYL LEE ZACK,                                :
                            Plaintiff,          :
                                                :
                       v.                       :                No. 5:19-cv-01834
                                                :
FRANCIS MATOS,                                  :
                            Defendant.          :
                                                :

                                             ORDER

       AND NOW, this 8th day of July, 2019, upon consideration of Plaintiff Cheryl Lee Zack’s
Amended Complaints (Civ. A. No. 19-1808, ECF No. 8; Civ. A. No. 19-1825, ECF No. 8; Civ.
A. No. 19-1834, ECF No. 8), IT IS ORDERED THAT:

       1.      The Complaint in Civ. A. No. 19-1808 is DISMISSED with prejudice pursuant
to 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim.

       2.      The Complaint in Civ. A. No. 19-1825 is DISMISSED with prejudice pursuant
to 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim.


                                                  1
                                               070819
       3.      The Complaint in Civ. A. No. 19-1834 is DISMISSED with prejudice pursuant
to 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim.

       4.      The Clerk of Court is DIRECTED to CLOSE these cases.


                                                BY THE COURT:




                                                /s/ Joseph F. Leeson, Jr.
                                                JOSEPH F. LEESON, JR.
                                                United States District Judge




                                                  2
                                               070819
